601 F.2d 255
102 L.R.R.M. (BNA) 2688, 87 Lab.Cas.  P 11,598
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GLOBAL DOOR, INC., Respondent.
No. 77-1324.
United States Court of Appeals,Sixth Circuit.
July 11, 1979.

Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Marion Griffin, Sandra Elligers, Washington, D.C., Bernard Levine, Director, Region 8, N.L.R.B., Cleveland, Ohio, for petitioner.
Robert F. Craven, Indianapolis, Ind., for respondent.


1
Before EDWARDS, Chief Judge, PHILLIPS, Senior Circuit Judge, and BROWN,* District Judge.

ORDER

2
On receipt and consideration of a petition for enforcement of an order of the National Labor Relations Board finding that Global Door, Inc. had violated Section 8(a)(1) and (3) of the National Labor Relations Act by discharging an employee, Douglas Schmuck, and by changing its layoff procedures in response to union organizing efforts and requiring re-employment of said Schmuck; and


3
Finding substantial evidence on the record considered as a whole to support the findings made by the Board, the court grants enforcement of the relief ordered by the Board.  Senior Judge Phillips concurred in relation to the portion of the Board's order dealing with rehiring employee Schmuck and otherwise dissented.



*
 Honorable Bailey Brown, Chief Judge, United States District Court for the Western District of Tennessee, sitting by designation